COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


RITA ELLEN YOUNG
                                                                 MEMORANDUM OPINION*
v.     Record No. 1593-04-3                                           PER CURIAM
                                                                    OCTOBER 19, 2004
DICKENSON (COUNTY OF) SCHOOL BOARD
 AND VIRGINIA ASSOCIATION OF COUNTIES
 GROUP SELF-INSURANCE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Paul L. Phipps; Kerry S. Hay; Lee & Phipps, P.C., on briefs), for
                 appellant.

                 (Richard D. Lucas; Lucas Law Firm, PLC, on brief), for appellees.


       Rita Ellen Young appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove her March 14, 2003 right knee injury arose out of her employment. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Young

v. Dickenson (County of) School Bd., VWC File No. 214-17-85 (June 22, 2004). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.